DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response received on 15 June 2022. 
	Claims 1, 3-11, and 15-16 have been amended in the response received 15 June 2022.
	Claims 2 and 12 have been canceled in the response received 15 June 2022. 
	Claims 1, 3-11, and 13-20 are pending and have been examined.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1 and 3-10 are directed to a method, and claims 11, and 13-20 are directed to a system. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of  predicting the location of purchased items.  Specifically, representative claim 1 recites the abstract idea of: 
detecting, one or more stoppage locations each user of a plurality of users makes in an indoor environment, the detecting including determining, whether each user stays within a small area relative to the indoor environment for ap redetermined amount of time; 
receiving a list of one or more purchased items purchased by each user of the plurality of users in the indoor environment, the list being provided by a purchasing system associated with the indoor environment; 
correlating at least one of the one or more purchased items with at least one of the one or more stoppage locations, wherein the correlating includes populating a two-dimensional item-stop array for each user of the plurality of users, wherein one dimension of the item-stop array represents purchased items and the other dimension of the item-stop array represents stoppage locations; and 
predicting the location of the one or more purchased items based on the correlating, wherein the predicting further includes accumulating respective item-stop arrays for multiple users to form an accumulated item-stop array, and the predicting is based on a location having a highest score in the accumulated item-stop array for the respective one or more purchased items.  
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of predicting the location of purchased items, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims include steps of detecting stoppage locations of users in an indoor environment, which includes determining if the user stayed within a small area relative to the indoor environment for a predetermined amount of time, receiving a list of purchased items that were purchased by each user in the indoor environment, correlating purchased items with at least one or more stoppage locations which his correlated by populating an array with purchased item information and stoppage location information, and predicting the location of the one or more purchased items based on the correlating, where the predicting includes accumulating the item-stop array and based on a location having a highest score in the accumulated item-stop array for the one or more purchased items, thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of a computer, using a real-time location system (RTLS), and RTLS. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1, are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claim 11 is similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 11 includes the additional element of at least one processor. The Applicant’s specification does not provide any discussion or description of at least one processor in claim 11, as being anything other than generic elements. Thus, the claimed additional element of claim 11 is  merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional element of claim 11 does not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional element of claim 11, considered individually and in combination with other features of the claim, does not provide an inventive concept because it merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 11 is ineligible. 
Dependent claims 3-10, and 13-20, depending from claims 1 and 11, respectively, do not aid in the eligibility of the independent claims 1 and 11.  The claims of  3-10 and 13-20 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that the dependent claims include the additional elements of an ultrasound-based system (claims 3 & 13), an infrared-based system (claims 4 & 14), and a user application on a smart phone (claim 7).  Applicant’s specification does not provide any discussion or description of the additional elements as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 3-4, 13-14, and 17 are directed towards an abstract idea. Additionally, the additional elements of claim 3-4, 13-14, and 17, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, the dependent claims 3-10 and 13-20 are ineligible. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 4, 8, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al., (US 20060200378 A1), hereafter referred to a “Sorensen”, in view of Rein, A., et al. (US 2020/0074125 A1), hereinafter referred to as “Rein”, and Bordewieck et al., (US 20180012267 A1), hereafter referred to as “Bordewieck”. 

Regarding claim 1, Sorensen discloses a computer-implemented method of product localization comprising: 
detecting, using a location system, one or more stoppage locations each user of a plurality of users makes in an indoor environment, the detecting including determining, whether each user stays within a small area relative to the indoor environment for a predetermined amount of time  (Sorensen, see: paragraph [0011] “analyzing shopper path data representing a plurality of shopper paths through a store [i.e., indoor environment]” and “predetermined time intervals, for each of a plurality of shoppers”; and see: paragraph [0031] “tracking system 12 is typically a local positioning system (LPS) [i.e., location system] that includes transmitters”; and see: paragraph [0032] “time interval suitable for tracking a shopper including continuously [i.e., real-time]”; and see: paragraph [0060] “Behaviors include a wide variety of behaviors, including the shopper being physically present within the predefined region [i.e., small area]” and “the shopper slowing down or stopping within the predefined region (PAUSE OR SHOP)”; Also see: FIG. 1) (Examiner notes it is interpreted that the location system is equivalent to the local positioning system that uses transmitters that may track a shopper throughout a store continuously. The continuous tracking of the system would be location tracking since the location of the users are tracked while passing, slowing, or stopping in the store, and continuously monitored while in the store.); 
receiving a list of one or more purchase items purchased by each user of the plurality of users in the indoor environment, the list being provided by a purchasing system associated with the indoor environment (Sorensen, see: paragraph [0041] “purchase record system 14 [i.e., provided by a purchasing system]” and “generating a purchase record 204 [i.e., receiving a list]” and “purchase records are sent as purchase data 24” and “point-of-sale terminal typically includes a scanner and cash register” and “configured to identify and record purchased products. Each purchase record of purchase data typically includes a list of items along with a date and a time of checkout, as well as a POS terminal identifier [i.e., associated with the indoor environment]”); 
correlating at least one of the one or more purchased items with at least one of the one or more stoppage locations (Sorensen, see: paragraph [0042] “Data analyzer receives path data from wireless tracking system and purchase data from point-of-sale terminal and determines which particular path data corresponds to which particular purchase data” and “link the shopper path and purchase record [i.e., correlating]”; and see: paragraph [0060] “the shopper being physically present within the predefined region” and “the shopper slowing down or stopping within the predefined region (PAUSE OR SHOP) [i.e., one or more stoppage locations]”) (Examiner notes that the path of a user may include stopping or slowing down in a specific location of the store and would be. The tracking system of Sorensen determines the purchase data and correlates that data with the path data that may include the user stopping while in the store.);
wherein the correlating includes populating a two-dimensional item-stop array for the user (Sorensen, see: paragraph [0037] “series of positions is typically represented by an array of coordinate pairs [i.e., two-dimensional] in a path record”); 
wherein one dimension of the item-stop array represents purchased items and the other dimension of the item-stop array represents stoppage locations (Sorensen, see: paragraph [0041] “purchase records are sent as purchase data 24” and “purchase record 204 of purchase data 24 typically includes a list of items 204a [i.e., purchased items]” and “along with path records 202 received from wireless tracking system”; and see: paragraph [0060] “Behaviors 108” and “includes the shopper being physically present within the predefined area” and “the shopper slowing down or stopping with the predefined region” and “detect whether the shopper path passes through the predefined area”; Also see: FIG. 11) (Examiner notes that the item-stop array is interpreted as the data collection of the purchases and the path records which includes the detection of when a customer stops in the specific predefined area.);
predicting the location of the one or more purchased items based on the correlating (Sorensen, see: paragraph [0062] “To determine whether a product was purchased within the predefined region [e.g. predict the location] the data analyzer is typically configured to examine the purchase data associated with the shopping path in order to detect whether any products from the predefined region were purchased by the shopper”);
wherein the predicting further includes accumulating respective item-stop arrays for multiple users to form an accumulated item-stop array for multiple users to form an accumulated item-stop array (Sorensen, see: paragraph [0063] “the data compilation [e.g. accumulation] includes the measure of the number of percentage of shoppers [i.e., multiple users] who in a particular predefined region, and a purchase measure indicating the percentage of shoppers who first purchased a product from a particular predefined region”) (Examiner notes that by tracking stoppage and purchase data for multiple users and identifying numbers of users that both stop at the same location and purchase the same product the system is interpreted to accumulate that information using the data compilation and by generating numbers of percentages the system is interpreted to the utilize the associated data-array values found in the purchase records and path records.). 
Although Sorensen does disclose the location system that locates and tracks products and users in an indoor environment (Sorensen, see: paragraph [0031] “tracking system 12 is typically a local positioning system (LPS)”), Sorensen does not explicitly disclose that the tracking uses a real-time location system (RTLS). Sorensen does not disclose: 
detecting, using a real-time location system (RTLS); 
Rein, however, does teach: 
detecting, using a real-time location system (RTLS) (Rein, see: paragraph [0037] “the disclosed system may utilize a Real-Time Locating System (RTLS) 100 to automatically identify and track the location of objects or people in real time”; and see: paragraph [0038] “beacons that continuously emit a signal, including a unique identifier for each tag 105”). 
 This step of Rein is applicable to the method of Sorensen, as they both share characteristics and capabilities, namely, they are directed to tracking products and users in an indoor environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Sorensen, to include detecting using a real-time location system, as taught by Rein.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sorensen to improve the efficiency in providing asset identification and location tracking within an environment (Rein, see: paragraph [0002] and [0003]). 
Although Sorensen discloses the idea of generating scores for identifying what percentage of shoppers purchased an item from a certain region in a store (Sorensen, see: paragraph [0063] “the data compilation [e.g. accumulation] includes the measure of the number of percentage of shoppers [i.e., multiple users] who in a particular predefined region, and a purchase measure indicating the percentage of shoppers who first purchased a product from a particular predefined region”). However, Sorensen does not explicitly disclose the predicting is based on a location having a highest score in the accumulated item-stop array for the respective one or more purchased items. 
However, Bordewieck teaches:
the predicting is based on a location having a highest score in the accumulated item-stop array for the respective one or more purchased items (Bordewieck, see: paragraph [0049] “the probability or a ‘score’ may also be output for the specific item and locations of the (predefined) environment and may transmitted to a client electronic device which may display them accordingly. Also a subset of the full probability/score matrix may be output by providing the outputs with the highest confidence [i.e., highest score] or even, for example, only the most likely location for each specific item”).
One of ordinary skill in the art would have recognized that the known techniques of Bordewieck would have been applicable to the invention of Sorensen as both share common functionality and purpose – namely, in monitoring user movement and transactions and utilizing that to recognize and locate products in a store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of generating scores for item locations (as taught by Bordewieck) to the in-store location monitoring and product tracking system disclosed by Sorensen because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bordewieck to the invention of Sorensen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Bordewieck to the teachings of Sorensen would have been obvious with a predictable result of determining position of the mobile devices and products (see Bordewieck: paragraph [0004]). 
Regarding claim 4, the combination of Sorensen, in view of Rein, and Bordewieck teaches the computer-implemented method of claim 1. 
Sorensen further discloses: 
wherein the detecting the one or more stoppage locations includes using a location system that is an infrared-based system (Sorensen, see: paragraph [0031] “the tracking signal may contain position information, such as coordinates resolved using a Local Positioning System receiver or other tracking system component. The transmitters and transceivers are typically configured to send and receive radio frequency signals, however, it will be appreciated that optical signals, infrared signals, or other forms of tracking signals may also be used”; and see: paragraph [0032] “transmit a tracking signal” and “tracking a shopper including continuously [i.e., real-time]”).
Although Sorensen does disclose the location system that locates products and users in an indoor environment (Sorensen, see: paragraph [0031] “tracking system 12 is typically a local positioning system (LPS) [i.e., location system] that includes transmitters”), Sorensen does not explicitly disclose that the tracking uses a real-time location system (RTLS). Sorensen does not disclose: 
using a real-time location system (RTLS); 
Rein, however, does teach: 
using a real-time location system (RTLS) (Rein, see: paragraph [0037] “the disclosed system may utilize a Real-Time Locating System (RTLS) 100 to automatically identify and track the location of objects or people in real time”; and see: paragraph [0038] “beacons that continuously emit a signal, including a unique identifier for each tag 105”). 
 This step of Rein is applicable to the method of Sorensen, as they both share characteristics and capabilities, namely, they are directed to tracking products and users in an indoor environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Sorensen, to include using a real-time location system, as taught by Rein.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sorensen to improve the efficiency in providing asset identification and location tracking within an environment (Rein, see: paragraph [0002] and [0003]). 

Regarding claim 8, the combination of Sorensen, in view of Rein, and Bordewieck teaches the computer-implemented method of claim 1. 
It is noted that Sorensen discloses the idea of having a series of positions is typically represented by an array of coordinate pairs in a path record (Sorensen, see: paragraph [0037] “series of positions is typically represented by an array of coordinate pairs in a path record” and FIG. 11). It is further noted that Sorensen teaches the idea of creating an item stop array (Sorensen, see: paragraph [0037]). However, Sorensen fails to disclose creating a two dimensional item-stop array (e.g. matrix containing both location and purchase information) for at least one of the one or more purchased items and at least one of the one or more stoppage locations; and calculating a score based on a number of stops from the one or more stoppage locations; storing the score in the two-dimensional item-stop array and predicting the location of the one or more purchased items based on the two dimensional item-stop array and the correlating.
Bordewieck, however, teaches: 
two dimensional item-stop array (e.g. matrix containing both location and purchase information) for at least one of the one or more purchased items and at least one of the one or more stoppage locations (Bordewieck, see: paragraph [0049] “of the full probability/score matrix may be output by providing the outputs with the highest confidence or even, for example, only the most likely location for each specific item”; and see: paragraph [0050] “The circuitry may be configured to calculate the probability based on the formula: S i  ( l ) = P  ( i , l ) P  ( i )  P  ( l ) = C  ( i , l ) C  ( l ) · C  ( . ) C  ( i )”; and see: paragraph [0051] “wherein Si(l) is the probability of a location of the specific item i, P(i,l) is the probability that a user purchases the specific item i and passes the location l, P(i) is the probability that a user purchases the specific item i, C(i,l) is the number of users having purchased the specific item i and having passed the location l, C(i) is the number of users having purchased the item i, C(l) is the number of users having passed the location l, and C(.) is the total number of users”);
calculating a score based on a number of stops from the one or more stoppage locations (Bordewieck, see: paragraph [0049] “The probability or a ‘score’ may also be output for the specific item and locations of the (predefined) environment and may transmitted to a client electronic device which may display them accordingly”; and see: paragraph [0051] “wherein Si(l) is the probability of a location of the specific item i, P(i,l) is the probability that a user purchases the specific item i and passes the location l, P(i) is the probability that a user purchases the specific item i, C(i,l) is the number of users having purchased the specific item i and having passed the location l, C(i) is the number of users having purchased the item i, C(l) is the number of users having passed the location l, and C(.) is the total number of users”);
storing the score in the two-dimensional item-stop array (Bordewieck, see: paragraph [0081] “the server stores the item list data together with the location tracking information”);  and 
predicting the location of the one or more purchased items based on the two dimensional item-stop array and the correlating (Bordewieck, see: paragraph [0049] “calculate a probability of the location of the specific item”).
One of ordinary skill in the art would have recognized that the known techniques of Bordewieck would have been applicable to the invention of Sorensen as both share common functionality and purpose – namely, in monitoring user movement and transactions and utilizing that to recognize and locate products in a store. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied two dimensional item-stop array (e.g. matrix containing both location and purchase information) for at least one of the one or more purchased items and at least one of the one or more stoppage locations,  calculating a score based on a number of stops from the one or more stoppage locations,  storing the score in the two-dimensional item-stop array, and predicting the location of the one or more purchased items based on the two dimensional item-stop array and the correlating (as taught by Bordewieck) to the in-store location monitoring and product tracking system disclosed by Sorensen because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bordewieck to the invention of Sorensen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Bordewieck to the teachings of Sorensen would have been obvious with a predictable result of determining position of the mobile devices and products (see Bordewieck: paragraph [0004]). 

	Regarding claim 11, claim 11 recites a product localization system comprising substantially similar limitations as claim 1. It is noted that claim 11 also includes the feature of at least one processor, disclosed by Sorensen (Sorensen, see: paragraph [0010] “computer to perform the steps”). Therefore, claim 11 is rejected under substantially similar grounds as claim 1. 

Regarding claim 14, claim 14 recites a product localization system comprising substantially similar limitations as claim 4. Claim 14 is rejected under substantially similar grounds as claim 4.

Regarding claim 17, claim 17 recites a product localization system comprising substantially similar limitations as claim 8. Claim 17 is rejected under substantially similar grounds as claim 8.


Claims 3, 6, 9, 13, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen in view of Rein, Bordewieck, and  Garner et al., US 20200273013 A1 (hereafter referred to as “Garner”). 

Regarding claim 3, the combination of Sorensen and Bordewieck teaches computer-implemented method of claim 1. 
Although Sorensen does disclose the location system that locates products and users in an indoor environment (Sorensen, see: paragraph [0031] “tracking system 12 is typically a local positioning system (LPS) [i.e., location system] that includes transmitters”), Sorensen does not explicitly disclose that the tracking uses a real-time location system (RTLS). Sorensen does not disclose: 
detecting, using a real-time location system (RTLS); 
Rein, however, does teach: 
detecting, using a real-time location system (RTLS) (Rein, see: paragraph [0037] “the disclosed system may utilize a Real-Time Locating System (RTLS) 100 to automatically identify and track the location of objects or people in real time”; and see: paragraph [0038] “beacons that continuously emit a signal, including a unique identifier for each tag 105”). 
 This step of Rein is applicable to the method of Sorensen, as they both share characteristics and capabilities, namely, they are directed to tracking products and users in an indoor environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Sorensen, to include detecting using a real-time location system, as taught by Rein.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sorensen to improve the efficiency in providing asset identification and location tracking within an environment (Rein, see: paragraph [0002] and [0003]). 

Although Sorensen does disclose the location system that detects one or more stoppages (Sorensen, see: paragraph [0032] “transmit a tracking signal” and “tracking a shopper including continuously [i.e., real-time]” ), does not disclose nor teach that the location system an ultrasound-based system.
However, Garner does teach: 
wherein the detecting the one or more stoppage locations includes using a system that is an ultrasound-based system (Garner, see: paragraph [0035] “the portable device 102 may include one or more sensors 236 to provide information to the system and/or sensor information that is communicated to another component, such as the central control system or central server 106, etc. The sensors can include substantially any relevant sensor, such as one or more accelerometer systems 238 (e.g., inertial detector, and the like), one or more gyroscopes, one or more distance measurement sensors (e.g., optical units, sound/ultrasound units, etc.), one or more light and/or proximity sensors, one or more Lidar systems (light detection and ranging), optical-based scanning sensors to sense and read optical patterns (e.g., bar codes), radio frequency identification (RFID) tag reader sensors capable of reading RFID tags in proximity to the sensor, other such sensors, or a combination of two or more of such sensor systems. The foregoing examples are intended to be illustrative and are not intended to convey an exhaustive listing of all possible sensors”).
One of ordinary skill in the art would have recognized that the known techniques of Garner would have been applicable to the inventions of Sorensen and Bordewieck as they all share common functionality and purpose – namely, in monitoring user movement and transactions and utilizing that to recognize and locate products in a store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of using ultrasound techniques to determine real-time locations (as taught by Garner) to the in-store location monitoring and product tracking system disclosed by Sorensen and Bordewieck because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Garner to the inventions of Sorensen and Bordewieck would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Garner to the teachings of Sorensen and Bordewieck would have been obvious with a predictable result of assisting users in finding specific items (see Garner: paragraph [0034]).

Regarding claim 6, the combination of Sorensen, in view of Rein, and Bordewieck teaches the computer-implemented method of claim 1. Although Sorensen does disclose the real-time location system that detects one or more stoppages (Sorensen, see: paragraph [0032] “transmit a tracking signal” and “tracking a shopper including continuously [i.e., real-time]” ), the combination of Sorensen in view of Bordewieck does not disclose nor teach a human activity classifying algorithm in conjunction with the RTLS.
However, Garner teaches:
wherein the detecting the one or more stoppage locations includes using a human activity classifying algorithm in conjunction with the RTLS (Garner, see: paragraph  [0045] “for example, the object classification modeling applies a series or sequence of multiple filters to narrow the potential items with which the item in the frame potentially corresponds. The successive filters narrow the pool of potential products. The filtering can include shape filtering, color filtering, boarder and/or boundary filtering, other such filtering, and typically a combination of two or more of such filtering. For example, in some embodiments, one or more of the models can apply a convolutions neural network application. In some applications, the object classification modeling and/or one or more of the other modeling may be implemented through modelings that are available through third party sources and/or vendors, such as but not limited to MobileNetV2, which may be applied through the TENSORFLOW™ object detection application programming interface (API)”). 
One of ordinary skill in the art would have recognized that the known techniques of Garner would have been applicable to the inventions of Sorensen and Bordewieck as they all share common functionality and purpose – namely, in monitoring user movement and transactions and utilizing that to recognize and locate products in a store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique of the detecting the one or more stoppage locations includes using a human activity classifying algorithm in conjunction with the RTLS, as taught by Garner, to the in-store location monitoring and product tracking system disclosed by Sorensen and Bordewieck because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Garner to the inventions of Sorensen and Bordewieck would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Garner to the teachings of Sorensen and Bordewieck would have been obvious with a predictable result of assisting users in finding specific items (see Garner: paragraph [0034]).

Regarding claim 9, the combination of Sorensen, in view of Rein, and Bordewieck teaches the computer-implemented method of claim 1. 
Although Sorensen does disclose predicting the location (Sorensen, see: paragraph [0062] “To determine whether a product was purchased within the predefined region [e.g. predict the location] the data analyzer is typically configured to examine the purchase data associated with the shopping path in order to detect whether any products from the predefined region were purchased by the shopper”), Sorensen does not disclose predicting the location further includes: using a leaky customer score accumulation algorithm.
However, Garner does teach: 
wherein the predicting the location further includes: using a leaky customer score accumulation algorithm (Garner, see: paragraphs [0106] “The model training system and/or central server can determine whether the versions of the stored one or more machine learning models is not the most recently updated version of the machine learning model. When it is determined that the versions of the one or more stored multiple machine learning models are not the most recently updated version, the system can cause the communication of the most recently updated version of one or more of the trained machine learning models to the portable user device”; Also see: paragraph [0103]). 
One of ordinary skill in the art would have recognized that the known techniques of Garner would have been applicable to the inventions of Sorensen and Bordewieck as they all share common functionality and purpose – namely, in monitoring user movement and transactions and utilizing that to recognize and locate products in a store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique predicting the location further includes: using a leaky customer score accumulation algorithm, as taught by Garner, to the in-store location monitoring and product tracking system disclosed by Sorensen and Bordewieck because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Garner to the inventions of Sorensen and Bordewieck would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Garner to the teachings of Sorensen and Bordewieck would have been obvious with a predictable result of assisting users in finding specific items (see Garner: paragraph [0034]).The combination would have been obvious for at least similar reasons discussed above.

Regarding claim 13, claim 13 recites a system comprising substantially similar limitations as claim 3. Claim 13 is rejected under substantially similar grounds as claim 3 above.

Regarding claim 16, claim 16 recites a system comprising substantially similar limitations as claim 6. Claim 16 is rejected under substantially similar grounds as claim 6 above.

Regarding claim 18, claim 18 recites a product localization system comprising substantially similar limitations as claim 9. Claim 18 is rejected under substantially similar grounds as claim 9.

Regarding claim 19, the combination of Sorensen, in view of Rein, and Bordewieck teaches the system of claim 11.
 Although Sorensen does disclose predicting the location (Sorensen, see: paragraph [0062] “To determine whether a product was purchased within the predefined region [e.g. predict the location] the data analyzer is typically configured to examine the purchase data associated with the shopping path in order to detect whether any products from the predefined region were purchased by the shopper”), Sorensen does not disclose using a dynamic leaky customer score accumulation algorithm.
However, Garner teaches: 
wherein the at least one processor is further configured to predict the location by: using a dynamic leaky customer score accumulation algorithm (Garner, see: paragraph [0103] “the one or more trained machine learning models are updated and/or retrained one or more times. This updating and retraining can be performed over time to continue to update the trained models. The updated trained models can be communicated to the portable user device associated with the first customer to replace a previously stored trained machine learning model on the portable user device. In some embodiments the repeated updating and retraining of the one or more machine learning models can include reapplying, over time, the set of filtering rules to the product database based on updates to one or more of the customer data 602 (e.g., the purchase history information, the search history information, the product preference data, other such data, or combination of two or more of such data) corresponding to the first customer. An updated listing of products specific to the first customer can be generated based on results of reapplying the set of filtering rules relative to current and/or modified customer data”). 
One of ordinary skill in the art would have recognized that the known techniques of Garner would have been applicable to the inventions of Sorensen and Bordewieck as they all share common functionality and purpose – namely, in monitoring user movement and transactions and utilizing that to recognize and locate products in a store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known technique to predict the location by: using a dynamic leaky customer score accumulation algorithm, as taught by Garner, to the in-store location monitoring and product tracking system disclosed by Sorensen and Bordewieck because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Garner to the inventions of Sorensen and Bordewieck would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features.
Further, applying the disclosed technique of Garner to the teachings of Sorensen and Bordewieck would have been obvious with a predictable result of assisting users in finding specific items (see Garner: paragraph [0034]).The combination would have been obvious for at least similar reasons discussed above.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen, in view of Rein, Bordewieck, and Clement, M., et al. (PGP No. US 2016/0313790 A1).  

Regarding claim 5, the combination of Sorensen, in view of Rein, and Bordewieck teaches the computer-implemented method of claim 1. 
Sorensen further discloses wherein the small area relative to the indoor environment is an area and the predetermined amount of time is at least three seconds  (Sorensen, see: paragraph [0011] “a plurality of shopper paths through a store [i.e., indoor environment]”; and see: paragraph [0045] “predefined region extends around the product by a distance R [i.e., an area]”; and see: paragraph [0048] “tracking signals 34 are typically emitted by a transmitter at regular intervals, such as every four seconds [i.e., predetermined amount of time is at least 3 seconds]”) (Examiner notes that it is interpreted that the tracking signals may track the user in the environment every four seconds and would be equivalent to the predetermined amount of time of at least three seconds.).
Although Sorensen does disclose the small area relative to the indoor environment is a certain area (Sorensen, see: paragraph [0045] “predefined region”), and discloses that the user is in the area for a predetermined amount of time (Sorensen, see: paragraph [0048] “tracking signals” and “every four seconds”), Sorensen does not disclose that the area relative to the indoor environment is an area of one meter in diameter. Sorensen does not disclose: 
the area relative to the indoor environment is an area of one meter diameter; 
Clement, however, does teach: 
the area relative to the indoor environment is an area of one meter diameter (Clement, see: paragraph [0031] “a 3 foot radius surround the user, based on various different factors”; and see: paragraph [0032] “the user is completely within the tracking area 320” and the user approaches the point at position 3B at which the edge of the established 3 foot radial zone meets the boundary of the tracking area 320” and “determines that the user is positioned within the preset threshold (in this particular example, 3 feet of the boundary of the tracking area 320”; Also see: Abstract “track a user’s physical movement in a real world space”). 
This step of Clement is applicable to the method of Sorensen, as they both share characteristics and capabilities, namely, they are directed to tracking a user through an environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sorensen, to include the features of the area relative to the indoor environment is an area of one meter diameter, as taught by Clement. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Sorensen to improve the accuracy when tracking a user in an environment and determine detection of the user in a specific boundary of the environment (Clement, see: paragraph [0004]). 

Regarding claim 15, claim 15 recites a product localization system comprising substantially similar limitations as claim 5. Claim 15 is rejected under substantially similar grounds as claim 5.



Claims 7, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen in view of Rein, Bordewieck, and Chao et al., US20150262197 A1 (hereafter referred to as “Chao”). 

Regarding claim 7, the combination of Sorensen, in view of Rein, and Bordewieck teaches the computer-implemented method of claim 1. 
Although Sorensen does disclose receiving the list of the purchased items (Sorensen, see: paragraph [0041] “purchase record system 14” and “generating a purchase record 204 [i.e., receiving a list]” and “purchase records are sent as purchase data 24”), Sorensen does not disclose that the list of one or more purchased items includes receiving the list via a user application on a smartphone.
Chao, however, does teach: 
wherein the receiving the list of one or more purchased items includes receiving the list via a user application on a smartphone (Chao, see: paragraph [0043] “in response to determining a mobile device at the mapped location and has an item on a shopping list in an unmapped or low metadata section of the map, the CMA server may issue a request for trajectory and purchase information from the particular mobile device”). 
This step of Chao is applicable to the method of Sorensen, as they both share characteristics and capabilities, namely, they are directed to storing and mapping the location data for users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sorensen to include the features of receiving the list of one or more purchased items includes receiving the list via a user application on a smartphone, as taught by Chao. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sorensen in order to improve mapped information to determine positions of mobile device users in a specific location (Chao, see: paragraph [0002]). 

Regarding claim 10, the combination of Sorensen, in view of Rein, and Bordewieck teaches the computer-implemented method of claim 1. 
Although Sorensen doe disclose predicting the location (Sorensen, see: paragraph [0062] “To determine whether a product was purchased within the predefined region”), Sorensen does not disclose that the predicting the location further includes: using a softmax-inference based algorithm.
Chao, however, teaches:
wherein the predicting the location further includes: using a softmax-inference based algorithm (Chao, see: paragraph [0023] “if map details are missing or incomplete, context inferences or metadata may be associated particular each respective trajectory section (e.g., polygon or set of coordinates). In one embodiment, metadata associated with mobile device trajectories may be integrated (e.g., linked, assigned, or augmented) with a map of the location by CMA or alternatively, by one or more other separate independent components, engines, or modules”; and see: paragraph [0033] “calculations may be transferred back to the device”; and see: paragraph [0048] “the CMA map includes metadata descriptions (e.g., context) inferred from trajectories from users (e.g., mobile devices) and the user's associated product purchases. The metadata or context may be integrated, linked or associated with one or more coordinates or sections of a map. For example, one or more of: product category types, sales information, product locations, or customer viewing time may be associated with sections or points in the CMA map”). 
This step of Chao is applicable to the method of Sorensen, as they both share characteristics and capabilities, namely, they are directed to storing and mapping the location data for users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sorensen to include the features of the predicting the location further includes: using a softmax-inference based algorithm, as taught by Chao. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sorensen in order to improve mapped information to determine positions of mobile device users in a specific location (Chao, see: paragraph [0002]). 
	
Regarding claim 20, claim 20 recites a system comprising substantially similar limitations as claim 10. Claim 20 is rejected under substantially similar grounds as claim 10 above.



Response to Arguments

With respect to the rejections made under 35 USC § 112, the Applicant’s arguments filed on 15 June 2022, have been fully considered and are considered persuasive, and therefore the 112(a) rejection has been withdrawn. 

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 15 June 2022, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 9 of the remarks stating that “the claims are directed to the very real problem of determining product location, for example, product location in a retail store. There is nothing abstract, or intangible, about such a problem, nor in having technology provide such a solution” and “GPS claims are patent eligible, and for analogous reasons, a technological approach that provides location of retail products is patent eligible,” and further page 10 stating “the express language of the claims indicates that they are directed to the determination of product location, and not to marketing and sales activities,”  the Examiner respectfully disagrees. The Examiner acknowledges the Applicant’s discrepancies regarding the grouping of the abstract idea. However, even when considering the language of detecting stoppage locations of users recited in the claims, under Step 2A, Prong 1 of the 2019 PEG,  the claims are still directed to an abstract idea of predicting the location of purchased items. The abstract idea falls into the enumerated subgrouping of a certain method of organizing human activity, and are related to a sales activity or behavior. For example, the claims recite the steps of detecting stoppage locations of a plurality of users in an indoor environment and further detecting where the user stays within a small relative in the indoor environment, receiving a list of purchased items that are purchased by the plurality of users in the indoor environment, correlating the purchased items with the locations stopped by the users, populating an array for each of the users where the array represents purchased items and stoppage locations of the users, and predicting the location of purchased items based on the correlation by accumulating item-stop arrays for multiple users, and predicting based on the location having the highest score in the accumulated item-stop array for the one or more purchased items, which are directed to the abstract idea and are related to sales activities or behaviors. Therefore, the Examiner maintains that the claims are directed to an abstract idea, falling into the enumerated subgrouping of a certain method of organizing human activity, and related to sales activities or behaviors. 
In response to the Applicant’s arguments found on page 10 of the remarks stating that “even if the Office still believes that the claims are directed towards an abstract idea, the claims amount to significantly more than the judicial exception” and “independent claims 1 and 11 recite ‘significantly more’ than the alleged abstract idea for at least the technological contribution,” the Examiner respectfully disagrees. The claims were analyzed under Step 2A, Prong 2 of the 2019 PEG and do not recite any additional elements that would integrate the abstract idea into a practical application. The Examiner points out that the recited additional elements of a computer, using a real-time location system (RTLS), and RTLS are recited in a general or generic manner and would be used to merely apply the abstract idea. Next, in step 2B of the analysis (2019 PEG), the claims would not recite significantly more than the abstract idea itself as the recited additional elements, even when considered in combination and individually, are recited in a generic or general manner, and are not providing a technological contribution. For example, paragraph [0005] of the specification discloses: 
“computer-implemented product localization system is disclosed that includes at least one processor configured to execute steps that includes identifying one or more stoppage locations, and receiving a list of one or more purchased items purchased by the user in the indoor environment”
And further in paragraph [0093]: 
“the transmitter location selector, model path generator, and location estimator can be implemented in hardware, application specific circuits, firmware and/or software controlling a general purpose processor. In one embodiment, each of the transmitter location selector, model path generator, and location estimator are program code files stored on the storage device”
As such, the additional elements that are included in the claims, considered individually and in combination, are performing general computing functions and described in a generic manner. Therefore, the claims do not amount to significantly more than the abstract idea, and the Examiner maintains the 101 rejection. 

With respect to the rejections made under 35 USC § 103, the Applicant’s arguments filed on 15 June 2022, have been fully considered but are not considered persuasive.
In response to the Applicant’s arguments found on page 12 of the remarks stating that “Reference Sorensen does not teach the feature of ‘correlating at least one of the one or more purchased items with at least one of the one or more stoppage locations’ as recited in independent claims 1 and 11” and further on page 13 stating that “none of the parameters in Sorensen’s approach rely on actual stoppages, but instead their approach relies on paths travelled by the user, whether the user stops or not,” the Examiner respectfully disagrees. The Examiner acknowledges the Applicant’s discrepancies regarding the referenced relied upon. However, the reference of Sorensen discloses the claim limitation. For example, Sorensen describes that the path data of a user is received from a tracking system that can continuously monitor the user throughout the store environment. The tracking of the users movement throughout the store is detected, as well as the detection of any purchases the user has made, and the system of Sorensen may link [i.e., correlate] the path data and the purchase record data (Sorensen, see: paragraph [0042]). In order for a tracking system to determine a stoppage of the user in a specific area within an environment, the tracking system would need to track the path of that user. Further, the system may track the user’s movements and behaviors on the user’s path, such as when the user is slowing down, viewing products, purchasing products within the area, and stops that the user makes along the way (Sorensen, see: paragraph [0060]).  Therefore the Examiner maintains that the reference of Sorensen does disclose the claim limitation and maintains the 103 rejection. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schott, W., et al. (PGP No. US 2008/0004796 A1), describes an apparatus and a method for efficiently sensing and tracking objects in an indoor environment by measuring the object movement with an inertial navigation system and a reference location positioning system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on(571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3684                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3684